Citation Nr: 0421182	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-28 937	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving Department of Veterans Affairs 
death benefits.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
June 1970.  He died in November 2001.  The appellant was 
married to the veteran in October 1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 letter decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that found that the appellant could not be 
recognized as the veteran's surviving spouse for the purpose 
of receiving VA death benefits.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in October 
1992.  

2.  The appellant was unaware of any legal impediment to her 
marriage to the veteran.  

3.  A divorce decree between the veteran and his first spouse 
has not been submitted.

4.  The appellant's first spouse has filed a claim for VA 
death benefits.  


CONCLUSION OF LAW

The appellant does not meet the requirements for recognition 
as the surviving spouse of the veteran for the purpose of VA 
death benefits.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. 
§§ 3.50, 3.52 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death pension benefits shall be paid by the Secretary to the 
surviving spouse of each veteran of a period of war who met 
the service requirements prescribed in section 1521(j) of 
this title.  38 U.S.C.A. § 1541 (West 2002).  Subject to 
certain requirements, dependency and indemnity compensation 
is payable to a veteran's surviving spouse because of the 
veteran's service-connected death.  38 U.S.C.A. § 1310 (West 
2002).  

For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.50 (2003).  

Where an attempted marriage of a claimant to a veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a)  The marriage occurred 
one year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and (b)  The 
claimant entered into the marriage without knowledge of the 
legal impediment, and (c)  The claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death, and (d)  No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52 
(2003).  

A marriage certificate reflects that the veteran and L.M.T.J. 
were married in December 1973 in Arkansas.  

A marriage certificate reflects that the veteran and the 
appellant were married in October 1992 in Illinois.  

The veteran died in November 2001.  Both the appellant and 
L.M.T.J. filed claims for VA death benefits as a surviving 
spouse of a veteran.  In April 2002, the appellant submitted 
a copy of the veteran's death certificate.  

In a November 2001 Report, a VA field examiner reported that 
the veteran always referred to the appellant as his wife.  

In a December 2001 statement, the appellant stated that the 
veteran had told her that he was divorced from L.M.T.J.  

In October 2002 statements, L.M.T.J. and the veteran's 
siblings reported that L.M.T.J. stopped living with the 
veteran because they were constantly fighting.  L.M.T.J. 
related that the separations were mainly due to the veteran's 
abusive behavior.  She claimed that they were never divorced.  

In a December 2002 statement, the appellant averred that the 
veteran did not have any contact with L.M.T.J. for more than 
10 years.  In a January 2003 statement, she reported that 
during the entire length of her marriage to the veteran, she 
believed it to be a valid marriage.  Additionally, she had 
been recognized as the veteran's spouse for the purpose of 
receiving additional compensation benefits as a dependent.  

In June 2003, the appellant submitted a copy of a divorce 
decree that had been executed in Tennessee.  The document 
indicated that a L.M.W.J. and a R.L.J. were divorced in 
January 1978.  

In this case there is no dispute of the fact that the veteran 
and L.M.T.J. were legally married in December 1973.  
Additionally, the Board has accepted the appellant's 
statements that she was not aware of any legal impediment to 
her marriage to the veteran at the time of their marriage in 
October 1992.  However, a valid divorce decree between the 
veteran and the appellant's first spouse, L.M.T.J., has not 
been submitted, and L.M.T.J. has filed a claim for death 
benefits.  Accordingly, the appellant may not be recognized 
as the veteran's surviving spouse for the purpose of 
receiving VA death benefits.  See 38 C.F.R. § 3.52.  

With regard to the divorce decree submitted by the appellant, 
the Board finds that it may not be accepted as satisfactory 
evidence that the veteran and L.M.T.J. were legally divorced 
because it is not clear that the divorce decree was actually 
between the veteran and L.M.T.J.  The defendant in the 
divorce decree is specifically referred to with a middle 
name.  However, a review of the veteran's file shows that he 
never included a middle initial (let alone a full middle 
name) in any of the documents he submitted to VA.  No middle 
initial or name appears on any of the veteran's service 
medical records, the marriage licenses, or his death 
certificate.  Furthermore, the evidence shows that L.M.T.J.'s 
maiden name began with the initial "T" and not "W."  
Again, there is no documentation in the file to show that 
L.M.T.J. ever used any name with that initial.  Hence, the 
Board simply cannot conclude that this is a valid divorce 
decree between the parties in question regardless of the 
similarity in the first and last names of the parties.  

The Board notes that the procedural requirements pertaining 
to simultaneously contested claims may not have been fully 
met since L.M.T.J. was not provided a copy of the appellant's 
substantive appeal and the statement of the case.  See 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 19.100, 
19.101, 19.102 (2003).  However, in light of the Board's 
disposition of the appellant's appeal, the Board finds that 
the failure to comply with the requirements for contested 
claims has not prejudiced L.M.T.J. in any way.  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

Finally, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  This new law eliminated the concept 
of a well-grounded claim, and redefined the obligations of VA 
with respect to the duties to notify and to assist claimants 
in the development of their claims.  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 
(2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the veteran of which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the veteran provide 
any evidence in his possession that pertains to the claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, § 3(a), 
114 Stat. 2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A 
(West 2002).  

However, in this case, the law is dispositive and the claim 
was denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The appellant was fully 
informed that she needed to submit a copy of a valid divorce 
decree between the veteran and L.M.T.J. in order to be 
recognized as the veteran's surviving spouse.  She has not 
met this burden.  There is no reasonable possibility that any 
additional development would aid in substantiating the claim.  
Therefore, the Board finds that the VCAA is inapplicable.  




ORDER

The appellant may not be recognized as the surviving spouse 
of the veteran for the purpose of receiving VA death benefits 
and the appeal is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



